DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2, 4-5, 14 and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Saito et al. (JP 05-084925 A) in view of Yamanari et al. (US 2018/0194975 A1).
Saito et al. (present invention) teach the following claimed limitations:
claim 1, a fluidic ejection cartridge (recording head; FIG. 1) and protective tape therefor (adhesive tape 17; FIG. 1), comprising:
a cartridge body (ink tank 11; FIG. 1) for a fluid (ink in the ink tank 11; page 23, 8th paragraph) having a cover closing a first end thereof (rear wall on end opposite the end with discharge part 14; FIG. 1), an ejection head on a second end thereof opposite the first end (discharge part 14; FIG. 1), and side walls attached to the first and second ends between the first and second ends (top and bottom walls; FIG. 1), wherein the side walls comprise a first side wall (top wall; FIG. 1), a second side wall opposite the first side wall (bottom wall; FIG. 1), a first end wall attached to the first and second side walls (one of the right and left walls; FIG. 1), and a second end wall opposite the first end wall attached to the first and second side walls (the other of the right and left walls; FIG. 1); and
a removable tape (adhesive tape 17; FIG. 1; adhesive tape can be peeled) attached to a nozzle plate (nozzle surface sealed with the adhesive seal tape; FIG. 1; page 19, 1st paragraph) of the ejection head and to a portion of the first side wall (adhesive tape 17 covers discharge part 14 and top wall; FIG. 1), wherein the removable tape comprises a polymeric backing film (film used as the support of the pressure-sensitive adhesive includes polyethylene terephthalate; page 22, 12th paragraph) and a glass-filled silicone adhesive (silicone-based adhesives; silica in the adhesive suppressed to less than 10 ppm; page 20, 14th paragraph), wherein the glass-filled, platinum-cured silicone adhesive is cross-linked with silane (as the cross-linking agent, alkoxysilane is used; page 20, 5th paragraph).
claim 2, the polymeric backing film comprises polyethylene terephthalate, PET (film used as the support of the pressure-sensitive adhesive includes polyethylene terephthalate; page 22, 12th paragraph).
Regarding claim 4, the platinum-cured silicone adhesive has a thickness on the polymeric backing film ranging from about 15 to about 50 microns (20 m; page 19, line 4) and the polymeric backing film has a thickness ranging from about 40 to about 100 microns (20 to 50 m; page 22, lines 2-3 from the bottom).
Regarding claim 5, the polymeric backing film comprises a corona-treated polymeric backing film (surface treatment by a method such as corona discharge machining treatment; page 22, line 4 from the bottom).
Regarding claim 14, a method for making an improved protective tape (method for making adhesive tape 17; FIG. 1) for a nozzle plate (nozzle surface sealed with the adhesive seal tape; FIG. 1; page 19, 1st paragraph) of an ejection head (discharge part 14; FIG. 1) comprising,
cross-linking a glass-filled silicone adhesive (silicone-based adhesives; silica in the adhesive suppressed to less than 10 ppm; page 20, 14th paragraph) to provide a highly cross-linked silicone adhesive (as the cross-linking agent, alkoxysilane is used; page 20, 5th paragraph); and
applying the highly cross-linked silicone adhesive to a polymeric backing film (film used as the support of the pressure-sensitive adhesive includes polyethylene terephthalate; page 22, 12th paragraph) to provide the improved protective tape for the nozzle plate (nozzle surface sealed with the adhesive seal tape; FIG. 1; page 19, 1st paragraph).
claim 19, the polymeric backing film comprises polyethylene terephthalate (film used as the support of the pressure-sensitive adhesive includes polyethylene terephthalate; page 22, 12th paragraph).
Regarding claim 20, the highly cross-linked silicone adhesive has a thickness on the polymeric backing film ranging from about 15 to about 50 microns (20 m; page 19, line 4) and the polymeric backing film has a thickness ranging from about 40 to about 100 microns (20 to 50 m; page 22, lines 2-3 from the bottom).
Saito et al. (present invention) do not teach the following claimed limitations:
Further regarding claim 1, the fluid is an organic solvent-based fluid; the adhesive is a platinum-cured silicone adhesive; and the adhesive is cross-linked with the silane and a second cross-linking agent.
Further regarding claim 14, the adhesive is a platinum-cured silicone adhesive; and the adhesive is cross-linked with a second cross-linking agent.
Saito et al. (other examples) teach the following claimed limitations:
Further regarding claim 1, the fluid is an organic solvent-based fluid (composition of ink 1 contains ethanol) for the purpose of controlling the dispersiveness of the resin in the fluid; and
the adhesive is a platinum-cured silicone adhesive (example 2 of adhesive tape contains platinum catalyst) for the purpose of controlling the curing properties of the adhesive.
Further regarding claim 14, the adhesive is a platinum-cured silicone adhesive (example 2 of adhesive tape contains platinum catalyst) for the purpose of controlling the curing properties of the adhesive.
Yamanari et al. teach the following claimed limitations:
Further regarding claim 1, the adhesive is cross-linked with the silane and a second cross-linking agent (crosslinking agent can be silane-based crosslinking agent and peroxide; [0095]) for the purpose of controlling the cross-linking properties of the polymer.
Further regarding claim 14, the adhesive is cross-linked with a second cross-linking agent (crosslinking agent can be silane-based crosslinking agent and peroxide; [0095]) for the purpose of controlling the cross-linking properties of the polymer.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to incorporate the fluid is an organic solvent-based fluid; the adhesive is a platinum-cured silicone adhesive; the adhesive is cross-linked with the silane and a second cross-linking agent; the adhesive is a platinum-cured silicone adhesive; the adhesive is cross-linked with a second cross-linking agent, as taught by Saito et al. and Yamanari et al., into Saito et al. for the purposes of controlling the dispersiveness of the resin in the fluid; controlling the curing properties of the adhesive; controlling the cross-linking properties of the polymer.
Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Saito et al. (JP 05-084925 A) as modified by Yamanari et al. (US 2018/0194975 A1) as applied to claim 1 above, and further in view of Yamanari et al. (CN-108285748 A).
Saito et al. as modified by Yamanari et al. ‘975 do not teach the following claimed limitations:
Regarding claim 3, the second cross-linking agent is selected from the group consisting of trimethoxysilane and an epoxide.
Yamanari et al. ‘748 teach the following claimed limitations:
Further regarding claim 3, the second cross-linking agent is selected from the group consisting of trimethoxysilane and an epoxide (epoxide; page 41, 3rd paragraph) for the purpose of controlling the crosslinking process.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to incorporate the second cross-linking agent is selected from the group consisting of trimethoxysilane and an epoxide, as taught by Yamanari et al. ‘748, into Saito et al. as modified by Yamanari et al. ‘945 for the purpose of controlling the crosslinking process.
Claims 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Saito et al. (JP 05-084925 A) as modified by Yamanari et al. (US 2018/0194975 A1) as applied to claim 5 above, and further in view of Cray et al. (US 2010/0255205 A1).
Saito et al. as modified by Yamanari et al. do not teach the following claimed limitations:
Regarding claim 6, the glass-filled, platinum-cured silicone adhesive further comprises an anchorage additive.
Regarding claim 7, the anchorage additive comprises 2-(3,4-epoxycyclohexyl )ethyltrimethoxysilane.
Cray et al. teach the following claimed limitations:
Further regarding claim 6, the glass-filled, platinum-cured silicone adhesive further comprises an anchorage additive (anchorage additive; [0019]) for the purpose of improving durability.
claim 7, the anchorage additive comprises 2-(3,4-epoxycyclohexyl )ethyltrimethoxysilane (2-(3,4-epoxycyclohexyl)ethyltrimethoxysilane; [0019]) for the purpose of improving durability.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to incorporate the glass-filled, platinum-cured silicone adhesive further comprises an anchorage additive; the anchorage additive comprises 2-(3,4-epoxycyclohexyl )ethyltrimethoxysilane, as taught by Cray et al., into Saito et al. as modified by Yamanari et al. for the purpose of improving durability.
Claims 8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Saito et al. (JP 05-084925 A) in view of Farr et al. (US 2003/0052939 A1).
Saito et al. (present invention) teach the following claimed limitations:
Regarding claim 8, a method for improving the sealing (method for improving adhesive tape 17; FIG. 1) of a nozzle plate (nozzle surface sealed with the adhesive seal tape; FIG. 1; page 19, 1st paragraph) of an ejection head (discharge part 14; FIG. 1) attached to a fluidic ejection cartridge (recording head; FIG. 1) containing a fluid (ink in the ink tank 11; page 23, 8th paragraph), the method comprising:
providing a cartridge body (ink tank 11; FIG. 1) for the fluid having a cover closing a first end thereof (rear wall on end opposite the end with discharge part 14; FIG. 1), the ejection head on a second end thereof opposite the first end (the front wall where discharge part 14 is situated; FIG. 1), and side walls attached to the first and second ends between the first and second ends (top and bottom walls; FIG. 1), wherein the side walls comprise a first side wall (top wall; FIG. 1), a second side wall opposite first end wall attached to the first and second side walls (one of the right and left walls; FIG. 1), and a second end wall opposite the first end wall attached to the first and second side walls (the other of the right and left walls; FIG. 1);
attaching a removable tape (adhesive tape 17; FIG. 1; adhesive tape can be peeled) to the nozzle plate of the ejection head and to a portion of the first side wall (adhesive tape 17 covers discharge part 14 and top wall; FIG. 1), wherein the removable tape comprises a polymeric backing film (film used as the support of the pressure-sensitive adhesive includes polyethylene terephthalate; page 22, 12th paragraph) and a glass-filled silicone adhesive (silicone-based adhesives; silica in the adhesive suppressed to less than 10 ppm; page 20, 14th paragraph); and
filling the cartridge body with the fluid (step of putting ink in the ink tank 11; page 23, 8th paragraph).
Regarding claim 9, the polymeric backing film comprises polyethylene terephthalate (film used as the support of the pressure-sensitive adhesive includes polyethylene terephthalate; page 22, 12th paragraph).
Saito et al. (present invention) do not teach the following claimed limitations:
Further regarding claim 8, the fluid is an organic solvent-based fluid; the adhesive is a platinum-cured silicone adhesive; and
heat-treating the removable tape on the nozzle plate at a temperature ranging from about 50 to about 70°C.
Saito et al. (other examples) teach the following claimed limitations:
claim 8, the fluid is an organic solvent-based fluid (composition of ink 1 contains ethanol) for the purpose of controlling the dispersiveness of the resin in the fluid; and
the adhesive is a platinum-cured silicone adhesive (example 2 of adhesive tape contains platinum catalyst) for the purpose of controlling the curing properties of the adhesive.
Farr et al. teach the following claimed limitations:
Further regarding claim 8, heat-treating the removable tape on the nozzle plate at a temperature ranging from about 50 to about 70°C (temperature 10° C above melting temperature; [0030]-[0034]) for the purpose of welding the polymer film to the nozzle surface.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to incorporate the fluid is an organic solvent-based fluid; the adhesive is a platinum-cured silicone adhesive; heat-treating the removable tape on the nozzle plate at a temperature ranging from about 50 to about 70°C, as taught by Saito et al. and Farr et al., into Saito et al. for the purposes of controlling the dispersiveness of the resin in the fluid; controlling the curing properties of the adhesive; welding the polymer film to the nozzle surface.
Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Saito et al. (JP 05-084925 A) as modified by Farr et al. (US 2003/0052939 A1) as applied to claim 8 above, and further in view of Yamanari et al. (US 2018/0194975 A1).
Saito et al. as modified by Farr et al. do not teach the following claimed limitations:
claim 10, the glass-filled, platinum-cured silicone adhesive is cross-linked with silane and a second cross-linking agent.
Yamanari et al. teach the following claimed limitations:
Further regarding claim 10, the glass-filled, platinum-cured silicone adhesive is cross-linked with silane and a second cross-linking agent (crosslinking agent can be silane-based crosslinking agent and peroxide; [0095]) for the purpose of controlling the cross-linking properties of the polymer.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to incorporate the glass-filled, platinum-cured silicone adhesive is cross-linked with silane and a second cross-linking agent, as taught by Yamanari et al., into Saito et al. as modified by Farr et al. for the purpose of controlling the cross-linking properties of the polymer.
Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Saito et al. (JP 05-084925 A) as modified by Farr et al. (US 2003/0052939 A1) and Yamanari et al. (US 2018/0194975 A1) as applied to claim 10 above, and further in view of Yamanari et al. (CN-108285748 A).
Saito et al. as modified by Farr et al. and Yamanari et al. ‘975 do not teach the following claimed limitations:
Regarding claim 11, the second cross-linking agent is selected from the group consisting of trimethoxysilane and an epoxide.
Yamanari et al. ‘748 teach the following claimed limitations:
claim 11, the second cross-linking agent is selected from the group consisting of trimethoxysilane and an epoxide (epoxide; page 41, 3rd paragraph) for the purpose of controlling the crosslinking process.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to incorporate the second cross-linking agent is selected from the group consisting of trimethoxysilane and an epoxide, as taught by Yamanari et al. ‘748, into Saito et al. as modified by Farr et al. and Yamanari et al. ‘945 for the purpose of controlling the crosslinking process.
Claims 12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over over Saito et al. (JP 05-084925 A) as modified by Farr et al. (US 2003/0052939 A1) as applied to claim 8 above, and further in view of Cray et al. (US 2010/0255205 A1).
Saito et al. as modified by Farr et al. do not teach the following claimed limitations:
Regarding claim 12, the glass-filled, platinum-cured silicone adhesive is formulated with an anchorage additive.
Regarding claim 13, the anchorage additive comprises 2-(3,4-epoxycyclohexyl )ethyltrimethoxysilane.
Cray et al. teach the following claimed limitations:
Further regarding claim 12, the glass-filled, platinum-cured silicone adhesive is formulated with an anchorage additive (anchorage additive; [0019]) for the purpose of improving durability.
claim 13, the anchorage additive comprises 2-(3,4-epoxycyclohexyl )ethyltrimethoxysilane (2-(3,4-epoxycyclohexyl)ethyltrimethoxysilane; [0019]) for the purpose of improving durability.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to incorporate the glass-filled, platinum-cured silicone adhesive is formulated with an anchorage additive; the anchorage additive comprises 2-(3,4-epoxycyclohexyl )ethyltrimethoxysilane, as taught by Cray et al., into Saito et al. as modified by Farr et al. for the purpose of improving durability.
Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Saito et al. (JP 05-084925 A) as modified by Yamanari et al. (US 2018/0194975 A1) as applied to claim 14 above, and further in view of Yamanari et al. (CN-108285748 A).
Saito et al. as modified by Yamanari et al. ‘975 do not teach the following claimed limitations:
Regarding claim 15, the second cross-linking agent is selected from the group consisting of trimethoxysilane and an epoxide.
Yamanari et al. ‘748 teach the following claimed limitations:
Further regarding claim 15, the second cross-linking agent is selected from the group consisting of trimethoxysilane and an epoxide (epoxide; page 41, 3rd paragraph) for the purpose of controlling the crosslinking process.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to incorporate the second cross-linking agent is selected from the group consisting of trimethoxysilane and an epoxide,  for the purpose of controlling the crosslinking process.
Claims 16-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Saito et al. (JP 05-084925 A) as modified by Yamanari et al. (US 2018/0194975 A1) as applied to claim 14 above, and further in view of Cray et al. (US 2010/0255205 A1).
Saito et al. as modified by Yamanari et al. teach the following claimed limitations:
Regarding claim 18, corona-treating the polymeric backing film prior to applying the highly cross-linked silicone adhesive to the polymeric backing film (surface treatment by a method such as corona discharge machining treatment; page 22, line 4 from the bottom; Saito).
Saito et al. as modified by Yamanari et al. do not teach the following claimed limitations:
Regarding claim 16, formulating the highly cross-linked silicone adhesive with an anchorage additive.
Regarding claim 17, the anchorage additive comprises 2-(3,4-epoxycyclohexyl )ethyltrimethoxysilane.
Cray et al. teach the following claimed limitations:
Further regarding claim 16, formulating the highly cross-linked silicone adhesive with an anchorage additive (anchorage additive; [0019]) for the purpose of improving durability.
Further regarding claim 17, the anchorage additive comprises 2-(3,4-epoxycyclohexyl )ethyltrimethoxysilane (2-(3,4-epoxycyclohexyl)ethyltrimethoxysilane; [0019]) for the purpose of improving durability.
anchorage additive; the anchorage additive comprises 2-(3,4-epoxycyclohexyl )ethyltrimethoxysilane, as taught by Cray et al., into Saito et al. as modified by Yamanari et al. for the purpose of improving durability.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENDRICK X LIU whose telephone number is (571)270-3798. The examiner can normally be reached MWFSa 10am-8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 




26 March 2022
/KENDRICK X LIU/Examiner, Art Unit 2853    

/MATTHEW LUU/Supervisory Patent Examiner, Art Unit 2853